Title: William Cranch to Abigail Adams, 26 June 1797
From: Cranch, William
To: Adams, Abigail


        
          My dear Madam
          Washington June 26th. 1797
        
        I have no doubt that you retain such an Interest in my happiness as to rejoice with me in the birth of another son. The boy appears strong and healthy and the mother seems very well.— The feelings of a Parent will easily account for such an Event being uppermost in my mind at this time.—
        When I wrote last to my friends at Quincy, it was my determination to have enter’d again into the Profession of the law in this place, and gradually to have withdrawn myself from the business of Mr. Morris in proportion as my own should increase. For this purpose, Mr. Morris had engaged to send me a law library from Philada.—but since that time I have received a letter from my brother Webster in NYork in which he proposes to me to join him in publishing a dayly paper in Boston similar to the Minerva, and a Country Gazette like the Herald—of which it is intended that I shall become the Editor—the proceeds of Mr. Webster’s share of the Stock to be applied to the relief of my father Greenleaf’s family— The facts stated by Mr. Webster are, that his Stock at N York does not exceed 2,000 Dols. the net produce of which is at least 5,000 Dols. per Annum, vizt. 250 per Cent.— This he assures me is the fact, and that he has no doubt but that a similar and equally profitable establishment may be made at Boston in the Course of 18 months or two years.— To this proposal I have given my assent provided I can get clear of the business at Washington and raise my proportion of stock; both which I think I shall be able to accomplish.—
        The principal objection to my becoming an Editor of a Gazette, is, that I am the Nephew of the President—for I could not exercise my own judgement and at the same time prove myself not under influence—and whatever sentiments the Nephew might express would not fail to be attributed to the Uncle.— In fact, we should never hear the last of “Uncle & Nevvy”. But the theme would soon become as threadbare and disgusting as the Epithets and phrases with which Bache every day so fastidiously blots his paper.— I shall



have little regret in bearing my part of the abuse; but I hesitate when I think what new slanders it may call forth against a Character I so much venerate.—
        Nancy joins in respectful remembrance of yourself and Mr. Adams with your truely affectionate and obliged
        
          W. Cranch.
        
      